Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba (US 2016/0116330 A1).
Re claim 1: Oba teaches an ultrasonic sensor (figure 1) configured to be attached to an auto body component, the ultrasonic sensor comprising:
a sensor body (1) including an ultrasonic microphone (14) having a
columnar shape and extending along an axial direction parallel to a
central axis line and a microphone support unit (2) which allows a
protruding part of the ultrasonic microphone to protrude and supports
a supported part of the ultrasonic microphone, the protruding part
being located at a distal end in the axial direction, the supported part
being located at a proximal end in the axial direction (see figure 1 arrangement);
a cushion member (3) provided to cover the protruding part of the
ultrasonic microphone (that portion of sensor body that protrudes above the support unit as depicted in figures 7-8) and formed in a cylindrical shape from a
synthetic resin-based elastic material (note (3) is an elastic material such as rubber);
a retainer unit (upper part of element (2) provided outward of the ultrasonic microphone in a radial direction extending from the central axis line, the retainer unit
being configured so that an exposed part of the cushion member is
exposed and a sandwiched part of the cushion member is sandwiched
between the retainer unit and an outer peripheral surface of the
protruding part of the ultrasonic microphone (see arrangement of figures 7-8), the exposed part being located at the distal end in the axial direction, the sandwiched part
being located at the proximal end in the axial direction; and
a drainage path (21) penetrating the retainer unit in the radial
direction to allow water to be discharged out of the retainer unit from
a gap between the retainer unit and the cushion member (note for example bent sections of (21) as discussed in relation to figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Baumann et al. (US 2016/0116330 A1)
The teaching of Oba is discussed above and incorporated herein. Oba teaching a cylinder type of sensor body does not teach that the sensor body includes a stepped column shape and having a cushion member sandwiched in a fitting hole as set forth in claim 10.  Baumann et al. teaches in a similar environment that the sensor body can have a stepped shape and with the cushion being sandwiched as set forth (see figures and 4) providing an alternative sensor mounting arrangement on a vehicle.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Baumann et al. into the arrangement of Oba to predictably provide an alternative way in which a sensor is mounted in a vehicle.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   Having the arrangement to include a fixing part extending in a cross direction which is integrally formed with the retainer unit as set forth in claim 11 is deemed satisfied by the teaching of Baumann et al. (elements 2 and 5, that are connectedly formed as depicted in figure 3) and would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Baumann et al. into the arrangement of Oba to predictably provide an alternative way in which a sensor is mounted in a vehicle.  Having the sensor mounted to a front auto body component (which includes grilles) as set for in claim 12 is suggested by the discussion in paragraph [0004] of Oba to warn the operator of a needed braking function to avoid a collision. 
Allowable Subject Matter
8. 	Claims 13-14, 16-26 are allowed.
9. 	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed ultrasonic sensor including the combination of features of claim 1 that additionally includes in combination a microphone facing piece, engagement piece and engagement par with the drainage path provided in one of the microphone facing part and the engagement piece as set forth in claim 2 is neither taught by nor an obvious variation of the art of record. The limitations of claims 3-9 depend upon those features of claim 2/1. 
Response to Arguments
11. 	Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive.
Concerning claim 1: applicant relies on paragraph [0055] of Oba for discussing the arrangement of figures 7-8, not teaching a drainage path to allow water to be discharged as set forth.  Paragraph [0055] discuses a different embodiment than figures 7-8, specifically paragraph [0055] discusses the arrangement of figure 4.  Clearly the arrangement of figures 7-8 which as discussed as the second embodiment in paragraphs [0057-0068] provides for a drainage path (21) to allow water to be discharged.  Only when water is jetted under high pressure is this path closed.  It is noted that claim 1 does not make any distinction between normal low water pressure and that of high-water pressure.  Clearly the passage in Oba only closes under high water pressure and allows for water to be drained under low water pressure in a manner as set forth.   Also, as seen from figure 1 in which figures 7-8 can be implemented the drainage path (21) penetrates the retainer unit (2) as set forth, i.e. extending from the front to the back side of the transducer (10).
Conclusion
12. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        11/23/22